One who purchases from an insurance company a policy covering on an automobile, which policy contains a provision that the underwriter shall not be liable if the insured be not the sole and unconditional owner of the aautomobile, may not recover damages under such policy when the owner, neither at the time of the procuring of the insurance nor at the time of the liability was claimed to have arisen, had complied with the provisions of the Act of the General Assembly relating to the registration of automobiles, found in Vol. 109, p. 330, Ohio Laws.
Judgment reversed.
Marshall, C. J., Jones, Robinson, Matthias, Day and Allen, JJ., Concur.. Jones, J., dissents.